ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 7, 9, and 10 and the cancellation of claims 2-6 in the response filed 2/1/22 is acknowledged.
Claims 1 and 7-11 are pending in the application and are examined below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Grell on 2/28/22 and 6/8/22.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): A leg restraint system to hold a person's thighs together while seated with bent legs, said system comprising: 
a strap having a first strap end and a second strap end; 
a buckle, said buckle having a first latchable end and a second latchable end, wherein said first latchable end is affixed to said first strap end and said second latchable end affixed to said second strap end, wherein said first strap end extends through said first latchable end and is folded on itself to form a fold and sewn to affix said first latchable end thereto said first strap end; 
one or more keepers configured to gather said first strap end and [[a]]said second strap end; 
a slide affixed to said second strap end to adjust a length of said strap, said slide positioned between said second latchable end and said one or more keepers; 
a bungee binder, said bungee binder configured to hold said strap in a stored position, said bungee binder further comprising a ball and a stretch cord configured as a loop extending therefrom said ball, wherein said stretch cord is affixed at said first strap end within the fold

.
Claims 7-9 (Currently Cancelled by Examiner)
Claim 10 (Currently Amended by Examiner): A method of holding a user's thighs together while seated with bent legs, said method comprising the steps of: 
determining whether an adjacent traveler is present next to the user; 
providing a leg restraint system with a strap having a first strap end and a second strap end, a buckle, said buckle having a first latchable end and a second latchable end, wherein said first latchable end is affixed to said first strap end and said second latchable end affixed to said second strap end, one or more keepers configured to gather said first strap end and [[a]]said second strap end, a slide affixed to said second strap end to adjust a length of said strap, said slide positioned between said second latchable end and said one or more keepers, and a bungee binder having a ball and a stretch cord configured as a loop extending therefrom said ball, said bungee binder configured to hold said strap in a stored position; 
releasing said stretch cord from around said ball to unravel said strap; 
wrapping said strap around the thighs of user; and Serial No.: 16/586,191 Art Unit: 3786 
Page 4latching said buckle by inserting said first latchable end into said second latchable end.
Claim 12 (New Claim by Examiner): The system of Claim 1, wherein said first strap end is configured to have a strap handle.
Claim 13 (New Claim by Examiner): The system of Claim 12, wherein said strap handle is configured to be gripped to cinch said strap therearound the person’s thighs.
Claim 14 (New Claim by Examiner): The system of Claim 1, wherein said strap is configured to extend around the person’s thighs and said first latchable end and said second latchable end are configured to be clasped together to hold the person’s thighs together.

Reasons for Allowance
Claims 1 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim(s) 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a leg restraint system to hold a person's thighs together while seated with bent legs, said system comprising: a strap having a first strap end and a second strap end; a buckle, said buckle having a first latchable end and a second latchable end, wherein said first latchable end is affixed to said first strap end and said second latchable end affixed to said second strap end, wherein said first strap end extends through said first latchable end and is folded on itself to form a fold and sewn to affix said first latchable end thereto said first strap end; one or more keepers configured to gather said first strap end and said second strap end; a slide affixed to said second strap end to adjust a length of said strap, said slide positioned between said second latchable end and said one or more keepers; a bungee binder, said bungee binder configured to hold said strap in a stored position, said bungee binder further comprising a ball and a stretch cord configured as a loop extending therefrom said ball, wherein said stretch cord is affixed at said first strap end within the fold. Various restraints for the body exist in the prior art: Leckie US 4,172,453 discloses in fig. 1 a restraint belt 10 having a buckle closure 14/16 and loops 22/22 for the wrists; Daniels US 4,728,553 discloses in fig. 1 a belt 10 with hook and loop closure 20/22 for restraining a user’s legs, with a strap 36 for securing to an anchor 40; Nelson US 5,481,764 discloses in fig. 2 a restraint 14 the lap of a user with a buckle closure 22; Yang US 6,083,183 discloses in fig. 1 and leg restraint with buckle closure 16/17’ for use around the knees. Furthermore, various bungee binders exist in the prior art: Knudson US 5,715,578 discloses in fig. 1 an elastic binder 5 with enlarged protrusion 3; Renn US 2003/0005557 A1 discloses in fig. 3 an elastic cord 30 with spherical closure 20; Schradin et al. US 2013/0232731 A1 discloses in fig. 21B an elastic cord 31 with spherical closure 32. Though leg restraints and bungee binders exist separately in the art, the prior art does not disclose or suggest in combination the specific locations and configuration claimed in claim 1, and particularly wherein said first strap end extends through said first latchable end and is folded on itself to form a fold and sewn to affix said first latchable end thereto said first strap end; a bungee binder, said bungee binder configured to hold said strap in a stored position, said bungee binder further comprising a ball and a stretch cord configured as a loop extending therefrom said ball, wherein said stretch cord is affixed at said first strap end within the fold. Dependent claims 12-14 are allowed by virtue of their dependence on independent claim 1.
Regarding independent claim(s) 10, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a method of holding a user's thighs together while seated with bent legs, said method comprising the steps of: determining whether an adjacent traveler is present next to the user; providing a leg restraint system with a strap having a first strap end and a second strap end, a buckle, said buckle having a first latchable end and a second latchable end, wherein said first latchable end is affixed to said first strap end and said second latchable end affixed to said second strap end, one or more keepers configured to gather said first strap end and said second strap end, a slide affixed to said second strap end to adjust a length of said strap, said slide positioned between said second latchable end and said one or more keepers, and a bungee binder having a ball and a stretch cord configured as a loop extending therefrom said ball, said bungee binder configured to hold said strap in a stored position; releasing said stretch cord from around said ball to unravel said strap; wrapping said strap around the thighs of user; andSerial No.: 16/586,191 Art Unit: 3786Page 4latching said buckle by inserting said first latchable end into said second latchable end. As discussed above for claim 1, while leg restraints and bungee binders exist separately in the prior art, the prior art does not disclose or suggest in combination the specific locations and configuration of the claimed leg restraint system nor the steps of use, and particularly a bungee binder having a ball and a stretch cord configured as a loop extending therefrom said ball, said bungee binder configured to hold said strap in a stored position; releasing said stretch cord from around said ball to unravel said strap; wrapping said strap around the thighs of user; andSerial No.: 16/586,191 Art Unit: 3786Page 4latching said buckle by inserting said first latchable end into said second latchable end. Dependent claim 11 is allowed by virtue of its dependence on independent claim(s) 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE J LEE/Primary Examiner, Art Unit 3786